Citation Nr: 0838870	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In April 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran is seeking entitlement to TDIU due to service-
connected residuals of a right knee injury and service-
connected residuals of a lumbar spine injury.  See 38 C.F.R. 
§ 4.16 (2008).

The Board notes that, pursuant to its April 2007 remand 
instructions, an attempt was made to obtain the veteran's 
Vocational Rehabilitation and Education Folder.  In June 
2008, it was determined that these records could not be 
located.


Pursuant to the Board's April 2007 remand instructions, the 
veteran was also afforded a VA examination in July 2008.  The 
VA examiner reviewed the claims file and discussed the 
veteran's self-reported history regarding his service-
connected right knee and lumbar spine disabilities.  The VA 
examiner noted that the veteran is a nurse who has been 
receiving Social Security Administration (SSA) benefits as a 
result of his lumbar spine disability for the past few years.  
He opined that, in his medical opinion, the veteran's 
unemployment is more likely related to his service-connected 
lumbar spine disability as opposed to his service-connected 
right knee disability and other medical conditions.  However, 
the examiner's opinion appears largely based on the findings 
of the Social Security Administration that the veteran is 
unemployable, rather than the objective medical evidence.  In 
this regard, the examiner stated that "I do believe that his 
claims file does suggest that he is mainly unemployable due 
to his lumbar spine condition and was rated as such through 
Social Security."  However, the Social Security 
Administration decision noted the veteran was disabled due to 
his back, arthritis of both knees, and morbid obesity.  It 
was also noted in that decision that the veteran had only a 
high school education, when in actuality, he has a college 
education and some graduate work.  A July 2002 medical 
assessment upon which the Social Security Administration 
decision was based in part, noted the veteran was markedly 
obese, disabled, and unable to work.  The examiner noted that 
he did not believe the veteran could be rehabilitated due to 
his size.  

The objective findings on the VA examination also appear 
somewhat inconsistent with the opinion provided.  In this 
regard, while the veteran did have restricted motion of the 
back, he walked with a normal gait, there was no muscle 
spasm, he had full strength in the extremities, he had normal 
sensory finding in all extremities, and an x-ray of the 
lumbar spine was interpreted as negative.  Despite this, the 
examiner diagnosed degenerative disc disease.  The examiner 
also noted that the veteran had not been incapacitated due to 
his back in the past 12 months.

The question in this case is not why the veteran left his 
prior employment, but whether his service connected 
disabilities, without regard to his age or nonservice 
connected disabilities, currently prevent him from obtaining 
or retaining gainful employment.  Thus, in light of the above 
discussion, the Board finds that an additional medical 
opinion is necessary. 

Moreover, there are no records of current treatment for his 
back or knee.  The last treatment records in the file are 
dated in April 2002.  Ongoing medical records should 
therefore be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim). 

If, following the above development and readjudication, the 
claim cannot be granted on a schedular basis under 38 C.F.R. 
§ 4.16(a), the RO/AMC should specifically determine whether 
the case should be referred to the Director of the 
Compensation and Pension Service for their consideration of 
the veteran's entitlement to an extra-schedular rating for 
individual unemployability under the 
38 C.F.R. § 4.16(b).  In this regard, the Board has no power 
in the first instance to award a TDIU rating under 38 C.F.R. 
§ 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treat him for his lumbar 
spine and right knee conditions.  After 
securing the necessary release, records 
dating since April 2002 should be 
requested.  In addition, VA treatment 
records dating since April 2002 should be 
obtained from the Little Rock, Arkansas 
VA healthcare system.

2.  After the above has been completed 
to the extent possible, a copy of this 
remand, the claims file, and the July 
2008 examination report should be 
returned to the examiner who conducted 
the July 2008 VA examination, if 
available, for clarification as to 
whether the veteran's service connected 
lumbar spine and right knee 
disabilities, without regard to his age 
or nonservice connected disabilities, 
currently preclude him from obtaining 
or retaining gainful employment.  In 
rendering this opinion, the examiner 
should clarify his statement that the 
back disability rendered the veteran 
unemployable for the Social Security 
Administration, when the decision from 
that agency noted that the veteran was 
disabled due to his back, bilateral 
knee osteoarthritis, and morbid 
obesity.  The examiner should also 
clarify the basis for his diagnosis of 
degenerative disc disease in light of 
the negative 
x-ray results at the time of the 
examination.  If the original examiner 
is not available, the case should be 
provided to another qualified examiner 
to provide the requested opinion.  If 
an examiner finds that a new 
examination is needed to provide the 
requested opinion, one should be 
authorized.

3.  Thereafter, readjudicate the claim 
to specifically include whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration of 
entitlement to a TDIU pursuant to 38 
C.F.R. § 4.16(b) (2008).  If the 
benefit sought on appeal remains 
denied, then the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

